DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/162,765 has an effective filing date of 01/29/2021.
Applicant’s submission dated 08/25/2022 has been received and made of record. 
Claims 1-21 are pending in Application 17/162,765.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2-11, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follis (US 2015/0213404 A1).

Regarding claims 1, 11, and 21, Follis discloses a method (Follis: Claim 1), a non-transitory computer-readable storage medium storing executable instructions that, when executed by a hardware processor, cause the processor to perform steps (Follis: Claim 6), and a centralized document system comprising a hardware processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the hardware processor, cause the centralized document system to perform steps (Follis: Claim 9) comprising: 
	generating, by a centralized document system, in response to a request from an originating entity, a document package to provide to a receiving entity of an organization, the document package including at least one document for execution by the receiving entity (Follis: Figure 9 and Paragraphs [0083]-[0085], “receive a document to be electronically executed on behalf of [an] organization… determining that content of the document 104 includes a reference for which a department of the organization 110 is responsible… electronically providing the document 104 to at least one signatory from the department that is authorized to sign documents”); 
	providing, by the centralized document system, the document package to the receiving entity for execution (Follis: Figure 9 and Paragraphs [0083]-[0085], “receive a document to be electronically executed on behalf of [an] organization… electronically providing the document 104 to at least one signatory from the department that is authorized to sign documents”); 
	in response to receiving, by the centralized document, an indication that the receiving entity is unavailable to execute the at least one document of the document package, identifying a substitute entity based on one or more rules of the organization (Follis: Figure 9 and Paragraph [0089], “the electronic signature service 102 may reference a rule designating alternative signatories if an initially identified signatory has not signed the document 104 within a specified amount of time”); 
	modifying, by the centralized document system, the document package based on the identified substitute entity (Follis: Paragraph [0103], “the second signatory can be used to replace the first signatory. For example, the electronic signature service 102 may modify the document 104 to remove signature blocks or other references to the first signatory and to add corresponding signature blocks or other references to the second signatory. In other embodiments, the electronic signature service 102 can add the second signatory as an alternative to the first signatory. For example, the electronic signature service 102 may analyze the document 104 to identify signature blocks or other references to the first signatory and to add corresponding signature blocks or other references to the second signatory”); 
	and providing, by the centralized document system, the modified document package to the substitute entity for execution (Follis: Figure 9 and Paragraphs [0085], “electronically providing the document 104 to at least one signatory from the department that is authorized to sign documents”).

Follis discloses 3/13. The method/medium of claim 1/11, wherein receiving the indication that the receiving entity is unavailable to execute the at least one document comprises receiving a message from the organization indicating that the receiving entity is unavailable (Follis: Paragraph [0101], “the electronic signature service 102 may determine from the organization data 108 that Joe Snuffy's employment with the organization has been terminated. The electronic signature service 102 may identify another individual in the organization 110 (e.g., Jane Doe) who has replaced Joe Snuffy”).

Follis discloses 4/14. The method/medium of claim 1/11, wherein receiving the indication that the receiving entity is unavailable to execute the at least one document comprises waiting a threshold amount of time without the receiving entity accessing the document package (Follis: Figure 9 and Paragraph [0089], “the electronic signature service 102 may reference a rule designating alternative signatories if an initially identified signatory has not signed the document 104 within a specified amount of time”).

Follis discloses 5/15. The method/medium of claim 1/11, wherein identifying the substitute entity comprises receiving an identity and/or email address of the substitute entity from the organization (Follis: Paragraph [0100], “The method 1100 also involves determining that a second signatory has the same authority as the first signatory to sign documents on behalf of the organization, as depicted in block 1130. For example, the electronic signature service 102 can use the organization data 108 to determine the signature authority specified for Joe Snuffy. The electronic signature service 102 can also use the organization data 108 to identify one or more individuals in the organization 110 having signature authority that is the same as or similar to that of Joe Snuffy”, and Paragraph [0072], “the electronic signature service 102 can reference the organization data 100 to identify the e-mail addresses or other electronic contact information for each of the board members”). 

Follis discloses 6/16. The method/medium of claim 1/11, wherein identifying the substitute entity comprises querying an org chart of the organization and identifying an entity within the org chart that satisfies one or more document package requirements as the substitute entity (Follis: Paragraph [0100], “The method 1100 also involves determining that a second signatory has the same authority as the first signatory to sign documents on behalf of the organization, as depicted in block 1130. For example, the electronic signature service 102 can use the organization data 108 to determine the signature authority specified for Joe Snuffy. The electronic signature service 102 can also use the organization data 108 to identify one or more individuals in the organization 110 having signature authority that is the same as or similar to that of Joe Snuffy”, and Paragraph [0033], “the term "organizational structure" is used to refer to a manner in which areas of responsibility are allocated to individuals or groups of individuals in an organization. An organizational structure may be hierarchical (e.g., a corporation) or non-hierarchical (e.g., a partnership) and may designate positions, titles, roles, responsibilities, etc. of individuals or groups of individuals within the organization”).

Follis discloses 7/17. The method/medium of claim 6/16, wherein the one or more document package requirements comprises a threshold title or role, and wherein the title or role of the substitute entity meets or exceeds the threshold title or role (Follis: Paragraph [0034], “The individual or entity responsible for management of legal documents may utilize the electronic signature service to determine an appropriate level of signature authority for a document. For example, the contract management entity may be unaware of which individuals in the organization are authorized to sign a given contract or other document. Any suitable process can be used to determine the subject matter of the document. For example, the contract management entity may specify the subject matter of the document, the electronic signature service may determine the subject matter of the document by analyzing the content of the document, and/or the electronic signature service may determine potential types of subject matter in the document and present suggested types of subject matter via a graphical interface for selection by the contract management entity. The electronic signature service can determine an appropriate level of signature authority for the document based on the subject matter of the document and the rules for the organization”).

Follis discloses 8/18. The method/medium of claim 1/11, wherein identifying the substitute entity comprises identifying a supervisor or manager of the organization (Follis: Paragraph [0085], “the electronic signature service 102 can reference the organization data 108 to automatically identify one or more individuals from the department that are authorized to execute documents related to the identified department function (e.g., a vice president or manager in charge of a given department)”).

Follis discloses 9/19. The method/medium of claim 1/11, wherein modifying the document package comprises changing information associated with the receiving entity within a document included in the document package to corresponding information associated with the substitute entity (Follis: Paragraph [0103], “the second signatory can be used to replace the first signatory. For example, the electronic signature service 102 may modify the document 104 to remove signature blocks or other references to the first signatory and to add corresponding signature blocks or other references to the second signatory. In other embodiments, the electronic signature service 102 can add the second signatory as an alternative to the first signatory. For example, the electronic signature service 102 may analyze the document 104 to identify signature blocks or other references to the first signatory and to add corresponding signature blocks or other references to the second signatory”).

Follis discloses 10/20. The method/medium of claim 1/11, wherein identifying the substitute entity comprises receiving an identity of an entity from the organization and selecting the identified entity as the substitute entity responsive to approval from the originating entity (Follis: Paragraph [0104], “the electronic signature service 102 may respond to the identification of the second signatory by soliciting the approval by the sender 106 of any modifications to the document 104 that add the second signatory”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follis (US 2015/0213404 A1) as applied above in further view of Keohane (US 2008/0104175 A1).

Regarding claims 2 and 12, Follis discloses The method/medium of claim 1/11, including receiving the indication that the receiving entity is unavailable to execute the at least one document.
	Follis does not explicitly disclose that the indication comprises receiving an out of office message from an email account associated with the receiving entity.
	However, Keohane discloses an indication comprises receiving an out of office message from an email account associated with the receiving entity (Keohane: Figure 4A and Paragraph [0046], “FIG. 4A illustrates the process of providing a reminder notification to a sender of email when executing Out-of-Office utility 136 along with email utility 137, according to the described embodiment. The process begins at block 401, at which Out-of-Office utility 136 detects the receipt of an automated out-of-office reply. The automated out-of-office reply is received by a user (sender) when the recipient (of sender's email) has activated the out-of-office email reply feature”).
	Follis and Keohane  are analogous art in the same field of endeavor as the instant invention as both are drawn to electronic communication systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Keohane’s out-of-office e-mail parsing into the system of Follis to allow for greater automation and time savings (Keohane: Paragraph [0007]). 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Bastide (US 2018/0324136 A1) describes a system of determining availability data for a recipient and automatically forwarding communications to an alternate.
	Goel (US 2017/0205965 A1) describes a system of suggesting alternate signatories for electronic documents based on determination of scheduling constraints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453